Citation Nr: 0102722	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-17 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $11,312.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.  

This appeal arises from an October 1998 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  In a July 1995 letter the RO notified the veteran of an 
award of pension benefits, effective June 1, 1995; the 
veteran was also informed that the award was based on his 
income and that his payments must be adjusted whenever his 
income changed.  He was told to immediately notify VA of 
changes in income.

2.  In December 1997 the RO discovered that the veteran had 
been receiving Social Security benefits since December 1, 
1996, and initiated action to terminate VA pension benefits.  

3.  In an April 1998 letter, the RO informed the veteran that 
his VA pension benefits were terminated effective December 1, 
1996; the following month he was told that this action had 
resulted in an overpayment of $11,312.

4.  The veteran requested a waiver of the indebtedness 
created by the overpayment in July 1998; he asserted that his 
VA pension was his only income.

5.  In August 1998 the RO was informed by the Social Security 
Administration (SSA) that the veteran's SSA benefits had been 
terminated as of January 1, 1997.

6.  The evidence demonstrates that the veteran's total income 
is use to meet monthly expenses for basic necessities for 
himself and his wife.

10.  Repayment of the debt would deprive the veteran and his 
wife of basic necessities and would defeat the purpose of the 
VA pension benefits program.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of 
pension benefits in the calculated amount of $11,312 have 
been met.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  The pertinent statute 38 
U.S.C.A. § 5302(c) (West 1991), provides:  The recovery of 
any payment or the collection of any indebtedness (or any 
interest thereon) may not be waived under this section if, in 
the Secretary's opinion, there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness (or any 
interest thereon).  38 U.S.C.A. § 5302(c).  

Any portion of an indebtedness resulting from participation 
in benefits programs administered by VA which has been 
recovered by the U.S. Government from the debtor may be 
considered for waiver, provided the debtor requests waiver in 
accordance with the time limits of § 1.963(b).  If collection 
of an indebtedness is waived as to the debtor, such portions 
of the indebtedness previously collected by VA will be 
refunded.  38 C.F.R. § 1.967(a) (2000).  

A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income changed.  38 C.F.R. § 3.660(a)(1) (2000).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

1.  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for 
which the VA benefits were intended. 

5.  Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

Factual Background.  The veteran submitted his application 
for VA pension benefits in May 1995.  He listed his only 
source of income as Supplemental Security/Public Assistance 
of $345 per month.

A July 1995 letter from the RO to the veteran informed him 
that his award of disability pension began effective June 1, 
1995.  The July 1995 letter stated that the award was based 
on the veteran's countable income which would include income 
from Social Security.  The veteran's income was listed as 
zero.  This included zero income from  Social Security.  The 
veteran was told that his payments must be adjusted whenever 
his income changed.  He was told to immediately notify VA of 
changes in the income shown in the letter.  He was told that 
failure to promptly tell VA about income changes might create 
an overpayment which would have to be repaid.  

A audit dated in December 1997 revealed that the veteran had 
been receiving Social Security benefits since December 1, 
1996, in the amount of $877.00 per month.  

In February 1998 the RO sent the veteran a letter informing 
him of the proposed termination of VA pension benefits.  An 
April 1998 letter to the veteran informed him that payment of 
VA pension benefits was terminated.  The effective date of 
termination was December 1, 1996.  In May 1998 he was told 
that this action had resulted in an overpayment of $11,312.

On a Financial Status Report form, dated in August 1998, the 
veteran listed his only income as pension of $705.00.  His 
spouse received $345 in pension, compensation or other 
income.  His average monthly expenses included $637 for rent, 
$300 for food, and $10 for his telephone.  His total monthly 
expenses were $996.  

The veteran requested a waiver of the indebtedness created by 
the overpayment in July 1998.  He stated he was unaware that 
Social Security benefits counted as income for VA purposes.  
The veteran asserted that his VA pension was his only income 
and repayment would create a hardship.  

A Report of Contact reveals that in August 1998 the RO was 
informed by the SSA that the veteran had started receiving 
SSA benefits in July 1995 and that SSA benefits had been 
terminated as of January 1, 1997.  The RO reinstated the 
veteran's VA pension benefits effective February 1, 1997, 
based on that information.

In a May 1999 statement the veteran indicated that his VA 
pension of $958 was his only income.  He stated that it would 
be a hardship to try to pay anything back to VA.  He and his 
spouse were staying with relatives because their income was 
too low.  

The RO received a Financial Status Report from the veteran in 
August 1999.  He indicated on the form that his only income 
was VA pension of $948 per month.  His monthly expenses 
included rent of $550, food expenses of $300, $50 for 
utilities and $58 for laundry, clothing, transportation and 
other expenses.  His total monthly expenses were $958.  


Analysis.  The Committee on Waivers and Compromises did not 
find any misrepresentation, fraud or bad faith on the part of 
the veteran in the creation of the debt.  Waiver is not 
precluded on that basis.  

Upon consideration of all of the factors set out in 38 C.F.R. 
§ 1.965, the Board finds that that the element of undue 
hardship is controlling in this case.  The income for the 
veteran and his wife consists entirely of his VA pension, 
which barely covers his monthly expenses for basic 
necessities.  It would create a hardship for the veteran and 
his wife if he were to be required to repay the debt.  

In addition, it would defeat the purpose of the pension 
program.  A review of the current financial status of the 
veteran reveals that VA benefits constitute the entirety of 
his income.  His expenses for basic necessities equal his 
income.  Clearly in this case withholding any of his benefits 
would defeat the objectives of the pension program.  VA 
pension benefits are intended to help veterans maintain a 
basic standard of living.  Taking part of that benefit to 
repay the debt would defeat the purpose of the pension 
program.  In a case such as this, where the veteran's pension 
barely covers his monthly expenses, repayment of the debt 
would result in the veteran having to do without basic 
necessities.

The Board has concluded that it would be against equity and 
good conscience to require the veteran to repay the debt.  
For that reason recovery of the overpayment of pension 
benefits in the amount of $11, 312 is waived.  


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $11,312 is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

